UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-4212


UNITED STATES OF AMERICA,

             Plaintiff – Appellee,

      v.

JOSEPH YOUNG, a/k/a Monster,

             Defendant – Appellant.


Appeal from the United States District Court for the District of Maryland, at Baltimore.
Ellen L. Hollander, District Judge. (1:13-cr-00151-ELH-25)


Submitted: November 9, 2018                                       Decided: January 9, 2019


Before FLOYD and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Richard B. Bardos, SCHULMAN, HERSHFIELD & GILDEN, P.A., Baltimore,
Maryland, for Appellant. Robert K. Hur, United States Attorney, Robert R. Harding,
Assistant United States Attorney, Ayn B. Ducao, Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       In United States v. Carrington, 700 Fed. App’x 224, 225 (4th Cir. 2017), we

affirmed the convictions of Joseph Young for racketeering conspiracy, in violation of 18

U.S.C. § 1962(d); conspiracy to distribute controlled substances, in violation of 21 U.S.C.

§ 846; and money laundering conspiracy, in violation of 18 U.S.C. § 1956(h). These

convictions resulted from his role in a “criminal enterprise inside the Baltimore City

Detention Center.” Carrington, 700 Fed. App’x at 225. As we recounted, members of the

Black Guerilla Family (BGF), acting with the assistance of “complicit correctional

officers and other Detention Center employees,” “were able to smuggle narcotics, cell

phones, and other contraband into the facility, and to use their dominant position to

control other inmates and to support gang members on the outside.” Id. Young, a “high-

ranking BGF member,” “sold controlled substances in the jail.” Id. at 226.

       Although we affirmed Young’s convictions in Carrington, we did remand his case

for resentencing. Specifically, we noted that in Young’s presentence report (PSR) the

probation officer “recognize[d] that Young had raised factual disputes” regarding the

drug quantity attributable to Young and his role in the offense, and that the PSR

“decline[d] to resolve those disputes,” instead leaving them to the district court. Id. at

234. The district court, however, “simply adopted the findings of the PSR.” Id. Given this

oversight by the district court, we vacated Young’s sentence and remanded for

“resolution of the factual disputes raised by Young and for resentencing.” Id.

       On remand, the district court conducted a total of six hearings, including an

evidentiary hearing. In a thorough forty-five-page opinion, the district court resolved the

                                            2
factual disputes we identified in Carrington. As to drug weight, the district court

concluded:

       I am satisfied that the smuggling of Percocet pills into [the detention center]
       was within the scope of the jointly undertaken criminal enterprise and in
       furtherance of it. Moreover, as to Young, the criteria of U.S.S.G.
       § 1B1.3(a)(1)(B)(i)-(iii) have been met with respect to a drug quantity of at
       least [offense] Level 20, which only requires 300 Percocet pills of 30
       milligrams each, or 600 Percocet pills of 15 milligrams each. Put another
       way, this drug quantity was clearly foreseeable to Young.

JA 1054.

       Starting from an offense level of 20, the district court then imposed multiple

enhancements, including a three-level enhancement for Young’s role in the offense, and

arrived at a total offense level of 31. After adjusting Young’s criminal history to

Category IV (the PSR recommended a criminal history of Category V), the district court

found that his guidelines range was 151-188 months’ imprisonment. At the final

sentencing hearing, the district court discussed in detail how the 18 U.S.C. § 3553(a)

factors applied in Young’s case. In particular, the district court emphasized Young’s role

in the offense and rejected his efforts to minimize that role, explaining “the notion that

[Young] was not in charge is belied by the evidence that was presented. At the very least,

he was in charge of his floor, and he exercised his authority.” JA 1135. The district court

ultimately sentenced Young to a within-guidelines sentence of 170 months’

imprisonment.

       On appeal, Young challenges the district court’s determination of his base offense

level. We review the district court’s factual findings at sentencing for clear error and its

legal conclusions in applying the sentencing guidelines de novo. United States v. Layton,

                                             3
564 F.3d 330, 334 (4th Cir. 2009). Calculation of drug quantity is a factual finding that

we review for clear error. United States v. Crawford, 734 F.3d 339, 342 (4th Cir. 2013).

Having reviewed the parties’ submissions and the record in this case, we find that the

district court did not clearly commit error in applying a base offense level of 20 to

Young, and we affirm substantially on the reasons expressed in its opinion. United States

v. Young, 2018 WL 1426501, No. ELH-13-151 (D. Md. March 22, 2018). We dispense

with oral argument because the facts and legal contentions are adequately presented in

the materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            4